Mr. Justice Mac Arthur
delivered the opinion of the court.
In this case the declaration is upon a promissory note. The first endorser is the payee. It is dated July 16, 1881, payable in 12 months at the Bank of the Republic in this city. Gilbert endorsed the note to Edmonston & Sons, a co-partnership doing business in Baltimore. They placed it, as the period of maturity was approaching, in the National Farmers and Planters’ Bank of the city of Baltimore. That bank endorsed it to the Citizens’ National Bank of this city for collection.
We have, then, three endorsers: Gilbert, the payee; Edmonston & Sons, and then the'National Farmers and Planters’ Bank. The note was presented at the Bank of the Republic, and payment refused. It was protested, and notices were enclosed in a 'communication to the National Farmers and Planters’ Bank of Baltimore. The notices of protest appear to have been sufficient to fix the liability of all the endorsers, provided they were properly delivered. The bank in Baltimore delivered the notices to their immediate endorsers, Edmonston & Sons, who, in their turn, transmitted the notice to Gilbert, at his residence in Washington. So that we have the three endorsers notified, each giving his immediate endorser notice the same day or the day after receiving it.
There can be no fault found with this method of notifying the endorsers, for it appears to be well established as law that the holder may give notice of the dishonor of commercial paper to his immediate endorser, and that one can then give notice to the previous one, and so on through the series of endorsers up to the first, and they, then, all become liable to the holder of the note. If, however, the holder sees fit to give notice only to his immediate endorser he takes that responsibility. If they communicate the notice in time to the antecedent endorsers, it fixes the liability of eacjb. *356and all of them to the holder, although he may have communicated the notice only to his immediate endorser. Now, we think that that was done in this case, and consequently that the liability of the first endorser is established. It is said that the notices ought to have been served by the Citizens’ National Bank upon Gilbert directly. This- bank has its habitat in Washington, where Gilbert also resides; the general rule is-that where the holder -and the endorser' of a dishonored note live in the same city, service by mail is not sufficient- — that it must be made either at his residence or place oí business. This rule has been recognized by a decision of this court in a case where there was but a single endorser, Morton vs. Cammack, Mac A. & Mackey, 22. But the law approves the method pursued in this case where there are several endorsers, so that the application of the decision of this court in a case where there was but one endorser can .scarcely be applied to a case of this description.
It is said that the notice which was received by the first endorser, who is the defendant,- apprised him that he was accountable to the Citizens’ National Bank of Washington, and it is claimed upon this ground that the notice ought to have been served upon him directly by the bank in this city. But the notice was transmitted properly by the bank here to the bank in Baltimore; the bank in Baltimore delivered the notice which had been enclosed for the second endorser, the plaintiffs in this action, and they, in turn, immediately communicated the notice that was designed for Gilbert, the first endorser, by mail, apprising him of the fact that the note had been returned to them dishonored, and that they wanted him to pay it, or language to that effect. We do not know that they could have done anything more to fasten the liability of the defendant Gilbert.
We are of opinion that the motion for a new trial upon the bill of exceptions should be denied.